In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2878 
DAVID W. PENNINGTON, et al., on behalf of themselves and 
  all others similarly situated, 
                                         Plaintiffs‐Appellants, 

                                   v. 

ZIONSOLUTIONS LLC and BANK OF NEW YORK MELLON, 
                                   Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 11 C 4754 — Joan Humphrey Lefkow, Judge. 
                      ____________________ 

    ARGUED JANUARY 7, 2014 — DECIDED JANUARY 31, 2014  
                ____________________ 

    Before  WOOD,  Chief  Judge,  and  POSNER  and  KANNE,  Cir‐
cuit Judges. 
    POSNER, Circuit Judge. This is a class action suit on behalf 
of purported beneficiaries of a “decommissioning trust” (ac‐
tually  four  such  trusts,  but  that’s  an  immaterial  detail,  so 
we’ll  ignore  it  and  pretend  they’re  one)  created  by  Com‐
monwealth Edison, the large electrical utility, to fund the de‐
commissioning  of  its  now‐shuttered  nuclear  power  plant  in 
2                                                      No. 13‐2878 


Zion, Illinois. Jurisdiction is based on diversity of citizenship 
and  the  applicable  substantive  law  is  Illinois’s,  though  fed‐
eral regulation of decommissioning lurks in the background. 
The  plaintiffs  and  the  other  class  members  are  ComEd  cus‐
tomers.  The  two  defendants  are  the  current  trustee  (BNY 
Mellon) of a trust (the Zion Trust) containing the assets that 
were originally in the ComEd trust, and the company that is 
doing the decommissioning (ZionSolutions) and drawing on 
the assets of the Zion Trust to pay for its work. 
     ComEd closed the Zion plant in 1998. When a nuclear fa‐
cility is closed,  it must  be “decommissioned,” which  means 
rendered harmless, that is, cease to be dangerously radioac‐
tive. The process of decommissioning is supervised by a fed‐
eral agency, the Nuclear Regulatory Commission. There are 
several  methods  of  decommissioning.  The  one  originally 
chosen for the Zion plant is called SAFSTOR (short for “safe 
storage”). That method requires that the defunct plant be en‐
closed in a way that prevents radioactive leakage, and that it 
remain in this state for many years—usually 40 to 60. By the 
end of that period the natural decay of radioactive materials 
will have rendered the plant much less radioactive, thereby 
reducing  the  cost  of  dismantling  the  plant  and  eliminating 
any  dangerous  radioactive  residue.  Thus  in  SAFSTOR  the 
dismantlement  and  decontamination  of  a  nuclear  power 
plant are deferred for decades. 
    But then it was decided to substitute for SAFSTOR as the 
method of decommissioning the Zion plant a method called 
DECON (short for decontamination). In DECON, as much as 
possible of the radioactive material is removed from the site 
and  sent  to  a  nuclear  waste  dump  to  decay  in  peace,  ena‐
bling the decontamination of the site to be completed much 
No. 13‐2878                                                           3 


more  rapidly  than  if  SAFSTOR  were  used.  See  U.S.  NRC, 
“Decommissioning  Nuclear  Power  Plants,”  July  10,  2013, 
www.nrc.gov/reading‐rm/doc‐collections/fact‐sheets/decom
missioning.html  (visited  Jan.  31,  2014);  Matthew  L.  Wald, 
“After  the  Nuclear  Plant  Powers  Down,”  New  York  Times, 
Nov. 23, 2010, p. B1. 
     Regulations  of  the  Nuclear  Regulatory  Commission  re‐
quire  a  nuclear  plant  operator,  at  the  very  outset  of  opera‐
tions, to begin accumulating money—typically by creating a 
decommissioning  trust  funded  by  charges  to  ratepayers—
sufficient to finance the eventual decommissioning, which is 
likely  to  cost  hundreds  of  millions  of  dollars.  See  10  C.F.R. 
§ 50.75; 18 C.F.R. § 35.32. But the details of the creation of the 
trust fund are left to the state agency that regulates the utili‐
ty,  in  this  case  the  Illinois  Commerce  Commission,  which 
pursuant  to  a  provision  of  the  Illinois  Public  Utilities  Act, 
220  ILCS  5/9‐201.5(a),  authorized  ComEd  to  create  a  trust 
(with  Northern  Trust  Company  as  trustee)  to  be  funded  by 
some  $700  million  in  charges  levied  by  ComEd  on  its  cus‐
tomers. The Act entitles ComEd’s customers to the return of 
any money that has not been spent when the decommission‐
ing is completed, 220 ILCS 5/8‐508.1(c)(3)(ii), because financ‐
ing  the  decommissioning  was  the  only  purpose  for  which 
the charges deposited in the ComEd trust had been levied on 
the utility’s customers. 
    In  2001,  with  the  permission  of  the  Illinois  Commerce 
Commission (see In re Commonwealth Edison Co., No. 00‐0361, 
2001  WL  1033288  (ICC  Feb.  21,  2001),  affirmed,  Common‐
wealth Edison Co. v. ICC, 775 N.E.2d 113 (Ill. App. 2002); see 
also  the  Commission’s  “e‐docket,”  case  no.  00‐0361, 
www.icc.illinois.gov/docket/files.aspx?no=00‐0361&docId=
4                                                        No. 13‐2878 


112852 (visited Jan. 31, 2014)), ComEd transferred ownership 
of the Zion plant, together with the trust assets, to ComEd’s 
parent,  Exelon  (actually  to  Exelon  Generation  Company,  a 
subsidiary  of  Exelon,  but  that’s  another  detail  we  can  ig‐
nore).  Neither  Exelon  nor  its  subsidiary  is  a  public  utility. 
Ordinarily  the  utility  (ComEd)  would  have  retained  the 
plant  after  shutting  it  down,  and  hired  a  contractor  to  de‐
commission the plant. But economies were anticipated from 
getting the utility out of the picture; transaction costs would 
be reduced by uniting financing and decommissioning in the 
same  company.  (See  Wald,  supra,  for  a  fuller  discussion.) 
Another  step  was  necessary,  however:  Exelon  transferred 
plant and trust assets to a company created to do the actual 
decommissioning—ZionSolutions.  This  enabled  a  further 
economy,  besides  uniting  financing  and  decommissioning, 
inasmuch as ZionSolutions’ parent, EnergySolutions, owns a 
nuclear  waste  site,  which  plays  an  essential  role  in  the  DE‐
CON  decommissioning  method;  for  it  is  to  such  a  site  that 
radioactive  material  removed  from  the  shuttered  plant  is 
taken. Because neither party to the transfer of the trust assets 
was  an  Illinois  public  utility,  the  permission  of  the  Illinois 
Commerce  Commission  to  make  the  transfer  was  not  re‐
quired. 
    By  the  terms  of  the  transfer,  the  assets  originally  in 
ComEd’s  trust  were  placed  in  a  new  trust,  the  Zion  Trust, 
with BNY  Mellon as trustee. The trust assets are to be used 
to  pay  ZionSolutions’  decommissioning  costs.  The  transfer 
agreement provides that should there be unspent money in 
the trust when the decommissioning is complete, that money 
will  be  returned  to  Exelon,  which  in  turn  will  remit  it  to 
ComEd for distribution to ComEd’s customers, just as if the 
money had been in ComEd’s trust all the time. The transfer 
No. 13‐2878                                                           5 


agreement  also  provides  that  if  the  decommissioning  costs 
exceed  the  trust’s  remaining  assets  (as  the  Illinois  commis‐
sion  thought  likely),  ZionSolutions  must  swallow  them;  it 
will  not  be  permitted  to  seek  reimbursement  of  any  excess 
costs from ComEd or ComEd’s customers. 
   The plaintiffs brought this suit against ZionSolutions and 
the  bank  in  2011,  claiming  that  the  trust  funds  are  being 
misused  in  violation  of  both  the  Illinois  Public  Utilities  Act 
and  Illinois’s  common  law  of  trusts.  The  suit  seeks  the  ap‐
pointment  of  a  new  trustee,  an  accounting,  an  injunction 
against improper expenditure of trust funds, an order direct‐
ing  that  “at  least  some  of  the  trust  funds”  be  disbursed  to 
ComEd  customers  at  once,  and  other  relief.  The  district 
court, without deciding whether to certify a class, dismissed 
the complaint for failure to state a claim. 
    There’s  been  no  determination  that  ZionSolutions  or 
BNY  Mellon  has  mismanaged  trust  assets,  but  suppose  one 
or both of them have. The plaintiffs and other class members 
are not beneficiaries of the Zion Trust. The only beneficiary 
is Exelon, the source of the trust money. ComEd’s customers 
have rights only to the money, if any, left unspent in the Zi‐
on Trust and therefore returned via Exelon to ComEd when 
the decommissioning of the Zion plant has been completed. 
    The  Illinois  Public  Utilities  Act  does  impose  duties  on 
trusts  administered  by  the  utility  companies  regulated  by 
the Illinois Commerce Commission, but the plaintiffs are not 
complaining  about  the  administration  of  the  ComEd  trust, 
which  in  any  event  is  an  empty  shell.  They  haven’t  named 
ComEd,  ComEd’s  trust,  or  Northern  Trust  Company  as  de‐
fendants. How could they? Their rights, as we said, are lim‐
ited  to  any  Zion  Trust  assets  that  remain  after  the  decom‐
6                                                        No. 13‐2878 


missioning is completed. (It is also far from clear that the Il‐
linois Public Utilities Act creates a private right of action, cf. 
Fisher v. Lexington Health Care, Inc., 722 N.E.2d 1115, 1117–20 
(Ill.  1999), but  that  is  not an issue we  need  try  to  resolve in 
this case.) 
    The  Illinois  Commerce  Commission’s  approval  was  re‐
quired for the transfer of the assets from the ComEd trust to 
Exelon,  ComEd’s  parent,  and  that  approval  was  given  after 
an administrative proceeding (the Commonwealth Edison pro‐
ceeding  cited  earlier)  in  which  the  plaintiffs  could  have  ob‐
jected to the transfer, but did not, though other ComEd cus‐
tomers  did.  See  In  re  Commonwealth  Edison  Co.,  supra,  2001 
WL 1033288, at *1–2. With that approval, ComEd and its cus‐
tomers are out of the picture unless and until there is money 
left over from the decommissioning. 
    Still, the plaintiffs and the other class members have a re‐
sidual  interest  in  the  assets  now  in  the  hands  of  ZionSolu‐
tions  and  BNY  Mellon.  A  theft  or  squandering  of  any  of 
those assets will reduce the probability that ComEd custom‐
ers  will  receive  any  refunds  when  the  decommissioning  is 
complete. But there is a difference between an interest and a 
right. Imagine there is hanky‐panky in the management of a 
company, resulting in a deterioration in service. A consumer 
who  had  planned  to  buy  goods  produced  by  the  company 
and cannot find an adequate substitute will be harmed. Yet 
assuming  he  has  no  contractual  rights  against  the  compa‐
ny—no promise by the company to sell him goods of a speci‐
fied quantity and quality at a specified price—he’ll have no 
legal claim against the company, or whoever in the company 
was responsible for its deterioration. It is the same here. The 
plaintiffs and  class members  are  not the  beneficiaries of the 
No. 13‐2878                                                               7 


Zion Trust  and  have  no contractual relationship  with it,  Zi‐
onSolutions,  or  BNY  Mellon,  and  therefore  no  basis  for  as‐
serting legal claims against any of those entities. 
     And for good reason: had ComEd’s customers a cause of 
action against the decommissioner of the Zion nuclear plant 
for mismanaging the project, no reputable firm would have 
agreed to  undertake  the project  or  act as trustee of the pro‐
ject assets without  an  ironclad agreement by ComEd or Ex‐
elon  to  indemnify  the  decommissioning  company  and  the 
trustee for any damages and litigation expenses. ComEd has 
more than three and a half million customers. On the plain‐
tiffs’ legal theory any or all of them could sue ZionSolutions 
or BNY Mellon for breach of trust. 
    The plaintiffs point us to the antique and obscure concept 
of the “trustee de son tort” (that is, trustee by virtue of his tor‐
tious  act—essentially,  a  constructive  trustee).  E.g.,  Penn  v. 
Fogler,  55  N.E.  192,  197  (Ill.  1899);  Easterly  v.  Barber,  65  N.Y. 
252,  259  (1875);  People  v.  Houghtaling,  7  Cal.  348,  352  (1857); 
King  v.  Johnston,  101  Cal.  Rptr.  3d  269,  282–84  (Cal.  App. 
2009). “Where it is obvious that no technical trust results, the 
courts have often employed trust doctrine as a remedial de‐
vice  to  impose  a  duty  upon  one  who  takes  possession  and 
control of another’s property.” Note, “Creditor’s Liability for 
Mismanagement  of  Debtor  Corporation,”  47  Yale  L.J.  1009, 
1012 (1938). “A person who intermeddles with and assumes 
the  management  of  property  without  authority  becomes  a 
trustee  de  son  tort,  liable  for  the  damages  occasioned  by  his 
intermeddling.”  Id.  at  1012  n. 17.  The  plaintiffs  accuse  the 
bank and ZionSolutions of being trustees de son tort of assets 
that really belong to ComEd and its customers, with North‐
ern Trust as trustee. 
8                                                       No. 13‐2878 


     That’s a feeble argument. The transfer of trust and assets 
from  ComEd  and  Northern  Trust  Company  to  Exelon  and 
thence  to  ZionSolutions  and  BNY  Mellon  was  lawful.  The 
bank is not a usurper, an intermeddler, a trustee de son tort—
it  has  committed  no  tort.  And  if  we’re  wrong  and  it  has 
mismanaged  trust  assets,  its  only  victim,  in  the  eyes  of  the 
law, is Exelon, the sole beneficiary of the Zion Trust. Never‐
theless we might strain to find a cause of action for ComEd’s 
customers if Exelon, as the sole beneficiary of the Zion trust, 
alone had a legally enforceable right to complain about mis‐
use of the trust’s funds by ZionSolutions or BNY Mellon. Ex‐
elon  is  required  by  the  terms  of  the  agreement  that  created 
the  Zion  Trust  to  pass  on  any  refund  of  trust  moneys  to 
ComEd  for  distribution  to  ComEd’s  customers.  But  maybe 
Exelon doesn’t care much about returning money to ComEd 
customers and  so may not enforce its rights as  trust benefi‐
ciary diligently. No matter. The decommissioning of nuclear 
facilities  is  closely  regulated  by  the  Nuclear  Regulatory 
Commission,  and  its  regulatory  authority  embraces  every 
potential  malfeasance  or  misfeasance  of  assets  dedicated  to 
the  decommissioning  process.  See,  e.g.,  10  C.F.R.  §§ 50.75, 
50.82, 51.53, 51.95; 18 C.F.R. § 35.32; U.S. NRC, “Decommis‐
sioning Nuclear Power Plants,” supra. Anyone can complain 
to  the  commission  about  such  fraud  or  waste,  including 
ComEd customers. 
    At the oral argument the plaintiffs’ lawyer made the wild 
and  unsubstantiated  claim  that  the  NRC  cares  only  about 
safety  and  not  at  all  about  money  (contrary  to  the  regula‐
tions  we’ve  cited),  that  the  cost  of  decommissioning  Zion 
will  be  only  $450  million,  and  that  the  Commission  will 
simply ignore ZionSolutions’ pocketing of $250 million ($700 
million, the original trust money, minus $450 million) that of 
No. 13‐2878                                                          9 


rights belong to ComEd’s customers. But not only is the Nu‐
clear  Regulatory  Commission  the  designated  policeman  of 
decommissioners; its competence to assess the management 
of the complex, technologically  sophisticated  process of nu‐
clear decommissioning exceeds that of state or federal judg‐
es,  who  are  generalists.  Rulings  on  decommissioning,  in‐
cluding  rulings  on  the  financial  issues  involved  in  decom‐
missioning,  are  within  the  commission’s  primary  jurisdic‐
tion. As explained in United States v. Western Pacific R.R., 352 
U.S.  59,  63–64  (1956),  “the  doctrine  of  primary  jurisdiction, 
like  the  rule  requiring  exhaustion  of  administrative  reme‐
dies,  is  concerned  with  promoting  proper  relationships  be‐
tween  the  courts  and  administrative  agencies  charged  with 
particular regulatory duties. … ‘Primary jurisdiction’ … ap‐
plies where a claim is originally cognizable in the courts, and 
comes into play whenever enforcement of the claim requires 
the  resolution  of  issues  which,  under  a  regulatory  scheme, 
have  been  placed  within  the  special  competence  of  an  ad‐
ministrative body; in such a case the judicial process is sus‐
pended pending referral of such issues to the administrative 
body for its views.” That description of the doctrine fits this 
case to a T. See also Illinois Bell Telephone Co. v. Global NAPs 
Illinois, Inc., 551 F.3d 587, 594–96 (7th Cir. 2008). 
    As  for  the  option  commonly  exercised  in  primary‐
jurisdiction  cases  of  “suspending”  litigation  pending  refer‐
ence to the expert agency, Western Pacific makes clear that a 
prerequisite  to  merely  suspending,  rather  than  dismissing, 
the  suit  is  that  the  plaintiff’s  claim  have  been  “originally 
cognizable  in  the  courts.”  352  U.S.  at  63–64.  Our  plaintiffs, 
having  sued  only  companies  against  which  they  have  no 
rights,  have  failed  to  present  a  judicially  cognizable  claim. 
10                                              No. 13‐2878 


The litigation must be, not suspended, but dismissed, as the 
district court ruled. 
                                                  AFFIRMED.